                                         IN THE
                              UNITED STATES DISTRICT COURT
                                        FOR THE
                              WESTERN DISTRICT OF VIRGINIA
                                   DANVILLE DIVISION

 UNITED STATES OF AMERICA                             )
                                                      )
v.                                                    )       Criminal No. 4:18-CR-00011
                                                      )
MARCUS JAY DAVIS, et al                               )
                                                      )

    UNITED STATES’ OPPOSITION TO DEFENDANT’S MOTION TO HAVE
UNITED STATES IDENTIFY EXCULPATORY INFORMATION BY BATES NUMBER
                     AND TESTIFY AT HEARING

       The United States of America respectfully opposes Defendant Deshaun Trent’s Motion for

Bill of Particulars and Other Relief as Regards Government’s August 30th Disclosure as to Matthew

Ferguson (ECF 716), in which the defendant requests an order for the United States to identify

information corroborating or contradicting Matthew Ferguson’s anticipated trial testimony “with an

exact location” of that information in discovery and (b) to have government counsel testify regarding

the witness’s perceptions and beliefs. The defendant seeks an order far beyond the scope of

discovery or the Due Process Clause, and has in his possession what he needs to conduct a

meaningful cross-examination of the witness. The requirements of the Due Process Clause have

been exceeded,and his motion should be denied.

       At the outset, the defendant’s request for multiple “Bills of Particulars” appears to stem from

an inadvertent misinterpretation of the government’s August 30, 2019 disclosure letter regarding Mr.

Ferguson. The defendant wants the United States to identify evidence supporting certain statements

contained within the enumerated paragraphs in the government’s disclosure letter. E.g., Mot. at ¶ 3

(“In numbered paragraph (11), the United States avers that. . . “). However, the numbered

                                                 1
paragraphs in the letter represent Mr. Ferguson’s statements, not those of the government. Letter

dated Aug. 30, 2019, at p. 3 (“During the proffer, among other statements, Mr. Ferguson stated the

following: 1. . . .” with numbered paragraphs following). Therefore, the statements for which the

defendant requests detailed supporting evidence are not assertions by the United States but

statements from Mr. Ferguson himself. The defendant cites no legal authority for the extraordinary

request that the government essentially detail its evidence supporting or contradicting certain witness

statements.

         Nor are Bills of Particulars meant to be vehicles for discovery and trial preparations. The

purpose of a bill of particulars is to fairly apprise the defendant of the charges against him so that he

may adequately prepare a defense and avoid surprise at trial. United States v. Automated Med.

Labs., Inc., 770 F.2d 399, 405 (4th Cir. 1985) (citation omitted). A bill of particulars is unnecessary

as long as the indictment fulfills those purposes. United States v. Butler, 885 F.2d 195, 199 (4th

Cir.1989). As the Fourth Circuit has repeatedly held, a bill of particulars is not intended to be a

detailed evidentiary proffer by the government. See, e.g., United States v. Anderson, 481 F.2d 685

(4th Cir.1973), aff’d on other grounds, 417 U.S. 211 (1974).

         To the extent the defendant seeks some kind of order requiring the government to help him

construct his defense, the Due Process Clause does not require such a result, even when there has

been a Brady disclosure. The Due Process Clause requires the government to disclose “evidence

favorable to an accused . . . where the evidence is material either to guilt or to punishment.” Brady

v. Maryland, 373 U.S. 83, 87 (1963). Here, the United States has met its Brady obligations by

disclosing all exculpatory information in any form, including all Jencks materials.1 In fact, the


1
        The United States has not completed its Giglio obligations, but will providing those disclosures within the next
few days.

                                                           2
United States has not only engaged in virtually open file discovery in this case, the United States has

far exceeded its discovery obligations by providing the vast bulk of materials early (e.g., disclosing

over 500 gigabytes of discovery before the Court had even entered a scheduling order or set a trial

date) and by doing so in an organized manner. As discussed at prior hearings, the United States

provided materials to the Discovery Counsel in appropriately labeled folders and subfolders; for

example:




In turn, these folders contained appropriately labeled subfolders; for example:




                                                  3
The documents were provided in electronic and searchable formats. The United States has also

produced indices of large productions to assist counsel in locating and identifying documents,

provided copies of special software to help in the review of large cellphone data extractions, and

disclosed its own work product to aid in the review of large Facebook accounts. These disclosed

items have included Rule 16 materials, grand jury transcripts, Jencks statements, and Giglio

information. Moreover, the United States has worked with the Court-appointed Discovery Counsel

to provide the defendants with a searchable discovery database, a database to which the government

does not have access. More importantly, the United States has not sought to conceal exculpatory

information, but has ensured that it would be flagged for the defendants by capturing such evidence

in grand jury testimony, in reports, and even in court-filed Statements of Fact. If Trent feels that he

is “missing” exculpatory material, it is because the government’s case-in-chief is strong – not

because it has hidden or failed to disclose evidence helpful to his defense.2

        Disclosure is where the discovery obligations of the United States end. Defendant Trent

cannot pervert the Due Process Clause to create a discovery requirement that does not exist in the


2
        The discovery disclosures also meet the United States’ obligations under the Virginia Rules of Professional
Responsibility and are in full compliance with Department of Justice’s Policies which encourage broad and early
                                                        4
law. As the Supreme Court has remarked, “There is no general constitutional right to discovery in a

criminal case, and Brady did not create one.” Weatherford v. Bursey, 429 U.S. 545, 559 (1977);

United States v. Caro, 597 F.3d 608, 619 (4th Cir. 2010) (“We have often noted that Brady requests

cannot be used as discovery devices.”). Brady is not a tool to be used by a defendant to obtain

helpful or relevant information. See Bursey, 429 U.S. at 559. In fact, as the Supreme Court has

repeatedly ruled, a government’s Brady obligations end once the exculpatory information is in the

hands of the defendant or available to him from another source. E.g., Bagley, 473 U.S. at 677. See

also United States v. Bellamy, 26 F. App’x 250, 260 (4th Cir. 2002) (“Brady covers evidence not

available to a defendant.”); Stockton v. Murray, 41 F.3d 920, 927 (4th Cir. 1994) (Brady does not

compel the disclosure of evidence available to the defendant from other sources); United States v.

Wilson, 901 F.2d 378, 381 (4th Cir. 1990) (when the exculpatory information is available to the

defendant, the defendant is not entitled to the benefit of the Brady rule).

        Nor, as a general rule, is the government under any duty to direct a defendant to exculpatory

evidence within a larger mass of disclosed evidence. See United States v. Kirk Tang Yuk, 885 F.3d

57, 87 (2d Cir. 2018); United States v. Gray, 648 F.3d 562, 567 (7th Cir. 2011) (“[T]he government

for its own purposes ran such a program during the trial and having done so, as we know, promptly

turned over the results to the defendant because they were potentially exculpatory. It had no duty to

go further and conduct the defense's investigation for it.”); United States v. Skilling, 554 F.3d 529,

576 (5th Cir. 2009), vacated in part on other grounds, 561 U.S. 358 (2010) (rejecting argument that

government violated Brady by not directing defendants to exculpatory materials within voluminous

discovery production); United States v. Mulderig, 120 F.3d 534, 541 (5th Cir. 1997); United States

v. Mmahat, 106 F.3d 89, 94 (5th Cir. 1997) (“[T]here is no authority for the proposition that the


discovery.
                                                  5
government's Brady obligations require it to point the defense to specific documents within a larger

mass of material that it has already turned over.”). See also United States v. Blankenship, No. 5:14-

CR-00244, 2015 WL 3687864, at *7 (S.D.W. Va. June 12, 2015) (rejecting defense motion to have

government categorize its discovery; “The Court finds, however, that the request for the

identification and grouping of specific information under Rule 16 is unsupported by both the rule

and pertinent case law.”).

         The Due Process Clause does not give defendants a right to have the government construct

the defense and identify defense witnesses. United States v. Marrero, 904 F.2d 251, 261 (5th Cir.

1990) (“While the Supreme Court in Brady held that the government may not properly conceal

exculpatory evidence from a defendant, it does not place any burden upon the Government to

conduct a defendant's investigation or assist in the presentation of the defense's case.”); United

States v. Griggs, 713 F.2d 672, 673–74 (11th Cir. 1983); United States v. Herbst, 641 F.2d 1161,

1168 n. 11 (5th Cir. 1981); United States v. Brown, 628 F.2d 471, 473 (5th Cir. 1980); United States

v. Prior, 546 F.2d 1254, 1259 (5th Cir. 1977); United States v. Ruggiero, 472 F.2d 599, 604 (2d Cir.

1973).

         Moreover, when a defendant in the related Bloods case made a similar request, the Court

denied the motion. Order, ECF No. 328, United States v. Anthony et al, 4:18-cr-12. To the extent

the Court has treated these cases identically, this ruling is the law of the case. “Under the law of the

case doctrine, a court should not reconsider matters already decided in a case except in limited

circumstances, such as a change in the applicable law. Otherwise, there would be little finality to

judicial rulings, ‘each motion becoming nothing more than the latest installment in a potentially

endless serial.’” United States v. Knox, 363 F. Supp. 2d 845, 848 (W.D. Va. 2005) (Jones, J.)

(quoting Pinney v. Nokia, Inc., 402 F.3d 430, 453 (4th Cir. 2005) (quotation omitted)).

                                                   6
       Finally, the defendant also seeks an order requiring one of the government prosecutors to

take the witness stand at a hearing to testify regarding the witness’s subjective beliefs. Specifically,

the defendant asks that undersigned counsel take the stand to testify about “why [Ferguson] believed

‘Ms. Carlton was frustrated with his answers.’” Mot. at ¶ 5. As the defendant acknowledges, this is

Mr. Ferguson’s belief and his perception. Only the witness can testify as to why he felt or believed

certain things, and he is available at the hearing to testify. After hearing his testimony, if the Court

still believes that another witness is necessary to testify regarding why Mr. Ferguson believed or

perceived something, then the appropriate witness may be his former counsel, Allegra Black, or the

FBI agent(s) present during the proffer session.

       WHEREFORE, the Court should deny the defendant’s motion.

                                               Respectfully submitted,

                                               THOMAS T. CULLEN
                                               UNITED STATES ATTORNEY

                                                  /s/Heather L. Carlton
                                                 Heather L. Carlton
                                                 Ronald M. Huber
                                                 Michael Baudinet
                                                 Assistant United States Attorneys

                                                 Michael J. Newman
                                                 Special Assistant United States Attorney
                                                 United States Attorney’s Office
                                                 255 West Main Street
                                                 Charlottesville, Virginia 22902
                                                 Tel: (434) 293-4283
                                                 Fax: (434) 293-4910
                                                 heather.carlton@usdoj.gov
                                                 ron.huber@usdoj.gov
                                                 Michael.baudinet@usdoj.gov
                                                 newmamj@danvilleva.gov




                                                   7
                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been provided

via electronic means via the Court’s CM/ECF filing system to counsel of record, this 12th day of

September, 2019.


                                              /s/Heather L. Carlton
                                              Assistant United States Attorney




                                                8
